Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2020 has been entered.
 
Response to Amendment

Claims 1-2 are cancelled.
Claims 3, 8-9 are previously presented.
Claims 4-7 are original.

	Allowable Subject Matter

Claim 3-9 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, none of the cited prior art or any prior art available discloses:


It would not have been a mere rearrangement of essential working parts, see MPEP 2144 regarding the obviousness of rearrangement of essential working parts, to move the sensor from its placement in newly made of record references Yamamoto (US 2013/0328236) (see resin detecting sensor of 124 of [0056]) and Takahashi (US 2006/0124666) (see vacuum gauge 50, 51, and 52 of [0016]) to move the sensor to the claimed location to read on the claimed apparatus.  
There was not a motivation to move the sensor available to one of ordinary skill in the art before the effective filing date nor to combine these newly made of record references with the combination Ujie/Brew to arrive at the claimed invention before the effective filing date.
To move the sensor, to place it in the claimed position, in such an apparatus of the closest cited prior arts in the most-recent Office Action, the Final OA dated 4/3/2020 would not have been motivated by one of ordinary skill in the art before the effective filing date.  
	See Lee (KR 2016/0015617) Abs.    regarding a different placement of the resin sensor.  
	Therefore, claim 3 is deemed allowed.

Regarding claim 8, none of the cited prior art or any prior art available discloses:
“a plurality of shut-off pins opening and closing the path and being provided between the intermediate cavity and the suction part on the path,
A first of the plurality of shut-off pins positioned between one of the intermediate cavities and the suction part on the path;	
A second shut-off pin of the plurality of shut-off pins positioned between another of the intermediate cavities and the suction part on the path”.

The closest cited prior art is readily modified to include a single sensor, a single shut-off/vent pin, and a single intermediate cavity but would require an additional shut-off/vent pin and intermediate cavity to read on the claimed subject matter.  That represents two design choices which would not have been within the level of one of ordinary skill in the art.  
.
None of these references, Eisen (US 2006/0042773) [0023] and claim 10, Guergov (US 6019918), Hsu (US 2019/0103429), Maeda (US 2018/0254198) (under obligation to Assign to same company and therefore represents a Grace Period disclosure even though the inventive entity is different), Mihara (US 5079190) has multiple air gates and a single sensor but not multiple intermediate cavities with the claimed depths, Nishida (US 2009/0046183), Saito (US 2010/0252713), with multiple sensors, have multiple resin gates and none of the references with multiple gates/pins have multiple intermediate cavities.  To duplicate the sensors is irrelevant since only a single sensor is claimed.  To duplicate the gates would have required significant redesign of the apparatus, and unclaimed controller, and not been motivated by the prior art references of record.
Even when there is a sensor at each gate pin, such as in Saito (US 2006/0246167) [0059], which would read on the claim limitation, none of the gates/pins are in an intermediate cavity.  There was not motivation to combine the vent pin and sensor of Saito or Brew or 
  Furthermore, Nishi (US 6247577) which may recognize that there can be multiple gates does not disclose that there are plural gates are in the position between the intermediate cavities and the suction part on the path.  
Moreover, Alms (US 2010/0046771) [0043] which discloses that there may be multiple gates and sensors does not have multiple shut-off pins/gates at multiple positions, but rather in two identical parallel positions.
Cvengros (US 2006/0237952) [0019], Fitzpatrick (US 2016/0279854) [0095], Fitzpatrick 2 (US 2016/0279852) [0097], Ida (US 5639403), Ikeda (US 2011/0094474), Inaba (US 5246643), Jones (US 6228309), Lucke (US 2002/0110658), Matsumoto (US 6030573), Olaru (US 2004/0258787), Watanabe (US 5766526) disclose multiple gates and a single sensor but not their placement in the one or more intermediate cavities.
Paulson (US 3807914) has multiple gates upstream of the mold cavity and a downstream sensor, but multiple pins at the intermediate cavities with a downstream sensor and the intermediate cavities downstream of the mold cavity with respect to the suction part.
Therefore, claim 8 is deemed allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                          

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712